DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 5,11 and 18 it is unclear what direction or axis opposed parallel retainers are “adjustably axially positionable” about.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton(US5400993) in view of Pei(US10944937).
	[claim 1] Hamilton teaches a support assembly for a computer or electronic device comprising, a mounting bracket(104) having a base laterally extending between first and second ends, a frame(106) pivotally mounted to said base, and a table(12) rotatably mounted to the frame(see C5 L24-30) and positionable about a rotation axis, wherein the table is variably postitionable relative to the mounting bracket and rotatable about the rotation axis. Hamilton however does not teach the use of a first set of arms pivotally mounted to the bracket at laterally spaced positions and defining a first pair of parallel pivot axes, a second set of arms wherein each arm is pivotally mounted to an arm of the first set of arms and defining a second pair of parallel pivot axes, with the frame pivotally mounted to the second pair of arms. Pei teaches a similar support assembly for an electronic device with a mounting bracket(2), a first set of arms(5) pivotally mounted to the bracket at laterally spaced positions and defining a first pair of 
	[claim 2] wherein a pair of opposed retainers(36,40) are mounted to the table.
	[claim 3] wherein the positions of the retainers are adjustable(as seen in fig 1). 
	[claim 5] further comprising a pair of opposed parallel retainers(36,40) mounted to the table via L-shaped retainer brackets(24,26) and are adjustably axially positionable relative to the table. 
	[claim 6] wherein the mounting bracket(of Pei) further comprises two pairs of aligned integral anchors(on 22 in figure 4) projecting substantially perpendicular from a planar panel(22) of said base. 
	[claim 7] wherein each of the anchors defines an opening for receiving a pivot pin(51). 
	[claim 8] as seen in figures 6 and 9, the first set of arms are substantially identical, the second set of arms are substantially identical and each arm of the first and second set of arms has a substantially rectangular elongated form. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Pei as applied to claim 1 above, and further in view of Nielson et al(US2004/0164208).
	Hamilton in view of Pei teach a support assembly as detailed above, however neither Hamilton nor Pei teach at least one wire retaining strap mounted to the arm or frame. Nielson teaches a similar support assembly for electronic devices, and further teaches the use of wire retaining straps(52) for securing wires attached to the electronic devices. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use at least one wire retaining strap with the support assembly of Hamilton in view of Pei, as this would allow wires connected to the electronic devices supported by the assembly to be secured. 
Allowable Subject Matter
Claims 9,10,12-17,19,20 are allowed.
	Claims 11 and 18 would be allowable if amended to overcome the above 112 rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a support assembly substantially as claimed with the mounting bracket, first and second sets of arms, a frame with four posts, and a table as recited in claims 9 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110031785, US8359982, US20210010632, US10844999, US10969056, US10935179, US10563811, US10957966, US10595634, US10010177, US9993071, US20170085828, US9383060, US8693172, US6648289, US6491268.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632